Citation Nr: 1135218	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUES

1.  Entitlement to a rating higher than 50 percent for schizophrenia.  

2.  Entitlement to a total disability compensation rating based on individual unemployability.  




ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Board remanded the case for additional development.  

In a decision in August 2010, the Board denied a higher rating for schizophrenia and denied a total disability compensation rating based on individual unemployability, as well as determined that a substantive appeal as to a September 2002 rating decision was not timely filed.  The Veteran appealed the Board's decision as to the higher rating claims to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2011, the Court granted a Joint Motion for Partial Remand of the parties, the Secretary of VA and the Veteran, who was represented by counsel at that time, and vacated the Board's decision and remanded the case to the Board for readjudication consistent with the Joint Motion.  

With regard to representation, it is noted that the Veteran, in an August 2009 statement, revoked the authority of the Puerto Rico Public Advocate for Veterans Affairs to represent him in the matters before the Board.  At the time he appealed the Board's August 2010 decision to the Court, he was evidently represented by a private attorney, however, there is no documentation in the file to show that the attorney continues to represent the Veteran, particularly now before the Board.  As he has not designated another representative, the Veteran proceeds without representation. 




The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the Joint Motion, the parties agreed that the Board should ensure that a copy of a social and industrial field survey, which was discussed by a VA examiner in a March 2009 examination report, is associated with the Veteran's files.   

Also the parties agreed that the Board should obtain translations of several Spanish documents in the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the social and industrial field survey report, referred to the report of VA examination in March 2009.  If the report is in Spanish, the report should be translated. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Translate the Spanish language documents (front and back, if applicable) contained in Volumes 1 and 3 and identified with pink tabs.  The documents are specifically identified on pages 2 and 3 of the Joint Motion, dated in March 2011. 





3.  After the completion of the above development, adjudicate the claims for a rating higher than 50 percent for schizophrenia and for a total disability rating for compensation based on individual unemployability due to service-connected disability, considering 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


